DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendments filed on 8/08/2022.
Status of Claims:
Claims 2-25 are pending in this Office Action.
Claims 2-8, 11-12, 14, 17, 20-21 and 23 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/08/2022 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
		Claim 8 recites “An apparatus”; however, there is no hardware element found within the claimed apparatus. As recited in the body of the claim, the claimed apparatus comprising “data score generator", "a classifier to determine caching order " and “an interface to cause” which are directed to software per se which is non-statutory subject matter. As describe in IEE100, The Authoritative Dictionary of IEEE Standards Terms, an interface definitions as: (A) (software) - A shared boundary across which information is passed; (B) (software) – A hardware or software component that connects two or more components for the purpose of passing information from one to other; (C) (software) – to connect  two or more components for the purpose of passing information from one to other .  Because the claimed apparatus contains only software components, the claim is directed to non-statutory subject matter. The mere recitation of the machine/apparatus in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
		Claims 9-13 are depending on independent claim 8 therefore these claims are directed to non-statutory subject matter also.
Claim Interpretation - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	Claims 20-25 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-3, 6-9, 12, 14-15, 18, 20-21 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 15-16 of U.S. Patent No. 9,589,024.
Claims 2-3, 8-9, 15 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8 and 10 of U.S. Patent No. 10,762,065.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application 
US Patent: 9,589,024
2,8,14,20. A system comprising: memory; programmable circuitry; and instructions to cause the programmable circuitry to at least: 
determine relevancy values of ones of data sets based on user-engagement with data associated with the data sets, the relevancy values determined based on at least one weight; determine a caching order of the ones of the data sets based on the relevancy values and a type of content of the ones of the data sets, the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets; and cause caching of the ones of the data sets in the memory based on the caching order. 8. An apparatus comprising: a data score generator to determine relevancy values of ones of data sets based on user-engagement with data associated with the data sets, the relevancy values determined based on at least one weight; 

and a classifier to determine a caching order of the ones of the data sets based on the relevancy values and a company policy, the company policy based on a type of content of the ones of the data sets, the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets.

6,12,18,24. wherein the programmable circuitry is to cause the caching of the ones of the data sets based on corresponding classifications of the ones of the data sets, the classifications to include at least one of garbage data, normal data, or knowledge data. 







3,9,15,21. wherein the programmable circuitry is to determine the relevancy values further based on at least one of a timestamp corresponding to accesses of the ones of the data sets, or viewing frequency.




1, 15.  An apparatus, non-transitory machine readable medium comprising: a hardware processing device;  

context/usage tracker to track one or more factors relating to a plurality of data sets;  

evaluator/predictor to evaluate the plurality of data sets based on the one or more factors, wherein evaluating includes speculating at least one of relevancy and accessibility of each of the plurality of data sets;  


data score generator to generate data scores and criteria scores, wherein the data scores are associated with the plurality of data sets based on the evaluation of the plurality of data sets, wherein the criteria scores are based on policies relating to the plurality of data sets;  

garbage collection logic to perform a 
first comparison of the data scores of the plurality of data sets with a criteria score;  

classification logic to classify each data set based on the first comparison, wherein classifying includes setting caching order for each data set of the plurality of data sets such that low generation data sets are classified as garbage data, while other data sets are passed for knowledge discovery, wherein the first comparison comprises detecting one or more of a first set of data scores of the data scores below the criteria score, a second set of data scores of the data scores equal to the criteria score, and a third set of data scores of the data scores above the criteria score; and 
knowledge discovery logic to perform a second comparison of the second set of data scores and the third set of data scores with the criteria score. 


3, 16. The apparatus of claim 1, wherein the one or more factors comprise one or more of timestamp, viewing frequency, reviewing frequency, modification frequency, and forwarding frequency, and wherein the one or more influences comprise one or more of user preferences, user real-time requests, data relevance, data importance, time relevance, user history, and data history.


Instant Application 
US Patent: 10,762,065
2,8. A system comprising: memory; programmable circuitry; and instructions to cause the programmable circuitry to at least: 

determine relevancy values of ones of data sets based on user-engagement with data associated with the data sets, the relevancy values determined based on at least one weight; determine a caching order of the ones of the data sets based on the relevancy values and a type of content of the ones of the data sets, the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets; and cause caching of the ones of the data sets in the memory based on the caching order. 8. An apparatus comprising: a data score generator to determine relevancy values of ones of data sets based on user-engagement with data associated with the data sets, the relevancy values determined based on at least one weight; 

and a classifier to determine a caching order of the ones of the data sets based on the relevancy values and a company policy, the company policy based on a type of content of the ones of the data sets, the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets.













3,9,15,21. wherein the programmable circuitry is to determine the relevancy values further based on at least one of a timestamp corresponding to accesses of the ones of the data sets, or viewing frequency.


1,8.  An apparatus, non-transitory comprising: 
a memory to store a plurality of instructions; a hardware processing device coupled to the memory, wherein execution of the plurality of instructions causes the hardware processing device to implement, at least in part:
 a tracker to track metrics relating to a plurality of data sets, wherein one of the metrics is based on a timestamp indicating a time that each data set was accessed and wherein one of the metrics is based on engagement with each data set independent of access frequency; 
an evaluator to evaluate the plurality of data sets based on the metrics, wherein evaluating includes determining at least data access relevancy of each of the plurality of data sets for user access; a generator to generate relevance scores indicative of relevance to user access, wherein the relevance scores are associated with the plurality of data sets based on the evaluation of the plurality of data sets and their relevance to the user access; 
a comparator to perform a first comparison of the relevance scores of the plurality of data sets with a criteria score and a second comparison; and logic to prioritize each data set based on the first comparison and to perform an operation on at least one of the plurality of data sets based on priority, wherein the first comparison comprises detecting one or more of a first set of data scores of the data scores below the criteria score, a second set of data scores of the data scores equal to the criteria score, and a third set of data scores of the data scores above the criteria score, and wherein the second comparison of the second set of data scores and the third set of data scores with the criteria score and comprises identifying a second data set of the plurality of data sets associated with the second set of data scores and a third data set of the plurality of data sets associated with the second set of data scores.

3,10. The apparatus of claim 1 wherein the engagement based metric is a viewing frequency, reviewing frequency, a changing frequency, or a forwarding frequency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-10, 12-16, 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN102385576A – Ids Translation) hereinafter "Wang”, in view of Burke et al. (US 2015/0134694) “Burke”, and further in view of Johnson et al. (US 2011/0314071) “Johnson”.
Regarding claim 2; Wang discloses a system comprising: memory; programmable circuitry; and instructions to cause the programmable circuitry to at least: 
determine relevancy values of ones of data sets based on user-engagement with data associated with the data sets, the relevancy values determined based on at least one weight (Wang: Abs.; paragraphs [0017-0085]  – ranking module to rank the blog post according to the forwarded times of the Blog post and obtaining ranking of the Blog post); and 
determine a caching order of the ones of the data sets based on the relevancy values (Wang: Abs; paragraphs [0039-41] – evaluating module to evaluate the influence of the blogger according to a comparison result and evaluate and sort the influence of the blogger) and Wang does not explicitly disclose determine a caching order of the ones of the data sets based on a type of content of the ones of the data sets. However, Burke discloses determine a caching order of the ones of the data sets based on a type of content of the ones of the data sets (Burke: paragraph [0310] -sets of data may be ordered by, for example, name data location source, type etc.… ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burke into the teachings of Wang to include ordering data sets by different types of data as taught by Burke.
Wang and Burke do not explicitly disclose the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets; and cause caching of the ones of the data sets in the memory based on the caching order. However, Johnson discloses the caching order to rank the ones of the data sets to prioritize access to the ones of the data sets; and cause caching of the ones of the data sets in the memory based on the caching order (Johnson: paragraph [0027] – The rules-based storage and access system uses the identified relationship in executing the storage instructions to select one of the plurality of file systems in which to store the different sets of related data, or to select file systems that are physically close to one another in which to store the related data (e.g., so a bulk-fetch operation can retrieve the data faster). For example, where two different sets of data that are related to one another have different access priority levels (e.g., for different speeds), storage instructions may specify that the related data sets both be stored in the file system having a higher access priority level). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson into the teachings of Wang and Burke to provide method of prioritizing storing data to improve accessing more efficient and low cost as taught by Johnson.
Regarding claim 3; Wang discloses wherein the programmable circuitry is to determine the relevancy values further based on at least one of a timestamp corresponding to accesses of the ones of the data sets, or viewing frequency (Wang: Abs.; paragraphs [0048-0057] – forwarded times of a blog post and time relevance is considered by count and calculation modules).  
Regarding claim 4; Wang discloses wherein the user-engagement with the data corresponds to at least one of: (a) a frequency of modifying the data, or (b) a frequency of forwarding the data (Wang: Abs.; paragraphs [0048-0057] – forwarded times of a blog post and time relevance is considered by count and calculation modules).  
Regarding claim 6; Wang discloses wherein the programmable circuitry is to cause the caching of the ones of the data sets based on corresponding classifications of the ones of the data sets, the classifications to include at least one of garbage data, normal data, or knowledge data (Wang: paragraph [0081] –  the evaluation module 240 may also be based on the comparison result, get ranking smaller than the total number of articles number of broadcast Bowen, the total number of articles as a blogger influence evaluation of bloggers in influence Evaluation. The value of the total number of articles is larger, the higher the influence of bloggers, otherwise low. Evaluation module 240 also can be based on the comparison, get ranking greater than or less than the total number of articles to be broadcast several of Bowen, the total number of articles as a blogger influence evaluation of bloggers influence evaluated. The smaller the total number of articles Bloggers greater the influence, the smaller the contrary).
Regarding claim 7; Johnson discloses wherein the caching order is to affect a speed at which the ones of the data sets are accessible (Johnson: paragraph [0027]).
Regarding claims 8-10, 12-16, 18-22 and 24-25; note the rejection of claims 2-4 and 6-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN102385576A – Ids Translation) hereinafter "Wang in view of Burke et al. (US 2015/0134694) “Burke”, and further in view of Johnson et al. (US 2011/0314071) “Johnson”, and further in view of Banerjee (US 8,832,848).
Regarding claim 5; Wang, Burke and Johnson do not explicitly disclose wherein the programmable circuitry is to determine the caching order of the ones of the data sets also based on at least one of: (a) importance of the content, (b) sensitivity of the content, or (c) an intended user of the content. However, Banerjee discloses wherein wherein the programmable circuitry is to determine the caching order of the ones of the data sets also based on at least one of: (a) importance of the content, (b) sensitivity of the content, or (c) an intended user of the content (Banerjee: Abs. – a sensitivity classification is determined for the content). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee into the teachings of Wang, Burke and Johnson to include a sensitivity classification for the content to determine the content satisfy a policy as taught by Banerjee.
Regarding claims 11, 17 and 23; note the rejection of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153